Title: To Benjamin Franklin from Peter Ochs, 6 September 1784
From: Ochs, Peter
To: Franklin, Benjamin


				
					Monsieur
					ce Lundi 6 Septembre 1784.
				
				A votre porte attendent dans un humble Silence un Suisse & sa femme, l’inestimable bonheur de païer le tribut de leur hommage et de leur admiration au Génie de Franklin. Ils n’auront rien vû à Paris, s’ils ne vous ont vû, Monsieur. La seule question que leur feront à leur retour leurs Concitoyens, Sera de leur demander, s’ils ont été puiser dans vos regards une etincelle de ce flambeau bienfaisant, qui éclaira les Savans Sur les vrais principes de la nature, & les peuples Sur ceux de la félicité publique.
				
				C’est dans ces sentimens que j’ai l’honneur d’être avec le plus profond respect Monsieur Votre tres humble et très obeissant Serviteur.
				
					Pierre OxSécretaire d’Etat de la République de Bâle en Suisse.
				
			 
				Notation: Ox 6. Sept. 1784—
			